DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, 15, and 16 are pending in this application.  Claim 14 has been cancelled.  Claims 1-13, 15, and 16 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhaggan et al (US 2015/0056357), Bhaggan et al (US 10420353), ‘TZand et al (US 2017/0107446), and Juul et al (US 9113644) in view of Nissing et al (US 2010/0291267) for the reasons set forth in rejecting the claims in the last Office action.
As to claims 1-13, 15, and 16, Bhaggan et al (US 2015/0056357) teach a fat composition comprising palmitic, stearic, and oleic acids (see entire document, especially claims 1 and 3).
As to claims 1-13, 15, and 16, Bhaggan et al (US 10420353) teach a fat composition comprising palmitic, stearic, and oleic acids (see entire document, especially claim 1).
As to claims 1-13, 15, and 16, ‘TZand et al (US 2017/0107446) teach a fat composition comprising palmitic, stearic, and oleic acids (see entire document, especially claim 1).
As to claims 1-13, 15, and 16, Juul et al (US 9113644) teach a fat composition comprising palmitic, stearic, and oleic acids (see entire document, especially claim 1).

The prior art specifically teaches the conventional use and manipulation of palmitic, stearic, and oleic acids in fat compositions.  
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
It would have been obvious to a person of ordinary skill in the art to manipulate the concentrations of palmitic, stearic, and oleic acids in fat compositions as taught by Bhaggan et al (US 2015/0056357), Bhaggan et al (US 10420353), ‘TZand et al (US 2017/0107446), and Juul et al (US 9113644).  Once the art recognizes the use of a component or combination of components, routine experimentation is expected and obvious.
In the absence of a showing of criticality, the use and manipulation of palmitic, stearic, and oleic acids is obvious, expected, and well-within the skill of the art.  
As to claim 9, interesterification is conventional.  Bhaggan et al (US 10420353) disclose interesterification ([0031]).  Juul et al (US 9113644) disclose interesterification (see column 7, lines 45-50).
As to claims 15 and 16, Nissing et al disclose meat products with beneficial levels of fatty acids wherein meat is marinated with fatty acids including palmitic, stearic, and oleic acids (see entire document, especially [0014] and [0052)).  It would be obvious to use the claimed fat compositions in a meat. Meat marinades including palmitic, stearic, and oleic acids are beneficial for health.

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.
Applicant argues that the cited art does not specifically teach the claimed percentages and ratios.
As set for the above, over Bhaggan et al (US 2015/0056357), Bhaggan et al (US 10420353), ‘TZand et al (US 2017/0107446), and Juul et al (US 9113644) all teach a fat composition comprising palmitic, stearic, and oleic acids.
It is noted that claim 1 is not directed to a marinade.  If applicant intends that the claims be limited to a marinade then this should be clearly set forth.  As currently presented the claims are limited to a fat composition.
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. 
It is repeated that in the absence of a showing of criticality, the use and manipulation of palmitic, stearic, and oleic acids is obvious, expected, and well-within the skill of the art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
March 25, 2022